Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-15-00355-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                              Jesus Alejandro CHAPA-LOPEZ,
                                          Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. 14-CRS-310
                         Honorable Ana Lisa Garza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with the court’s memorandum opinion of this date, the appellant’s motion
to dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED September 9, 2015.


                                               _____________________________
                                               Karen Angelini, Justice